Citation Nr: 0806936	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-38 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a bilateral foot 
disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to March 1958 
and from January 1961 to January 1970.  He also had 
additional service in the U.S. Naval Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore Maryland, which denied service connection for a 
bilateral knee condition, a bilateral foot condition, a back 
condition, hypertension, bilateral hearing loss, a heart 
condition, diabetes mellitus, numbness of the right leg 
arthritis, and for "non-specific but atypical incidents."  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in November 2007.  At that 
time, he withdrew his claims concerning service connection 
for a right knee condition, a heart condition, diabetes 
mellitus, numbness of the right leg, arthritis, and for 
"non-specific but atypical incidents."  38 C.F.R. § 20.204 
(2007).  Therefore, the five issues listed on the first page 
are the only issues remaining on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board finds that additional medical development is 
required before it can adjudicate the issues on appeal.  This 
development includes obtaining outstanding private treatment 
records and affording the veteran VA examinations to 
determine whether his bilateral hearing loss and hypertension 
are related to service.

I.  Private Treatment Records

The record indicates that outstanding private treatment 
records may exist.  The veteran has submitted several VA 
Forms 21-4142, Authorization and Consent to Release 
Information, listing numerous health care providers who have 
treated his various disabilities.  However, it is unclear 
from the record whether the RO has attempted to obtain these 
treatment records.  It was also discussed at the November 
2007 hearing that the veteran should provide updated VA Forms 
21-4142 in order to obtain the most recent treatment records 
from these health care providers.  

Therefore, the RO should provide the veteran another 
opportunity to submit updated VA Forms 21-4142 before 
attempting to obtain all outstanding medical records.  See 
38 U.S.C.A. § 5103A (VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, which the claimant adequately identifies); see also, 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them)

II.  Bilateral Hearing Loss

The veteran's service medical records do not establish that 
he had a hearing loss disability.  At a separation 
examination in January 1971, the veteran reported periods of 
hearing loss and/or tinnitus for over thirty minutes as a 
result of exposure to gunfire or other loud noises.  However, 
a whispered voice test at that time was 15/15 bilaterally.  
Nevertheless, the absence of evidence of a hearing loss 
disability in service is not fatal to the veteran's claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The record shows that a right ear hearing loss disability was 
first shown at an annual physical in May 1982 in connection 
with his Naval Reserve service.  In this regard, audiometric 
testing at that time revealed a 40-decibel loss at the 4,000 
Hz level.  In addition, a left ear hearing loss disability 
was first shown at an audiological evaluation in March 1999, 
which revealed a 50-decibel loss at the 3,000 Hz level and a 
75-decibel loss at the 4,000 Hz level.  These findings meet 
the criteria for a hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385 (2007) (Hearing impairment will be 
considered a disability for VA purposes when the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000 or 4000 
Hertz is 40 decibels or greater; the thresholds at three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

Unfortunately, however, the veteran has not been afforded a 
VA examination to determine whether his hearing loss 
disability is related to service.  In light of the lack of 
audiometric testing at his separation examination, his 
complaints of hearing loss in January 1970, and audiological 
evaluations showing a current bilateral hearing loss 
disability, the veteran must be provided a VA audiological 
evaluation to determine whether his current bilateral hearing 
loss is related to service.  See 38 U.S.C.A. § 5103A(d) (In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based  upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  

III.  Hypertension

Since hypertension is considered a chronic disease, it may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree (10 percent) within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2007).  A compensable (10 percent) disability rating for 
hypertension is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; or if a claimant has a history of 
diastolic pressure of predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

In this case, the record shows that the veteran was diagnosed 
with hypertension in the mid 1980s.  There also is no 
evidence that the veteran had a diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more while in service or during the one-
year presumptive period after service.  As such, there is no 
evidence of hypertension to a compensable degree either 
during service or within one year of the veteran's separation 
from active duty.  

Nevertheless, his January 1970 separation examination report 
lists an elevated blood pressure reading of 140/98.  Although 
this reading does not meet the criteria for a compensable 
rating for hypertension under DC 7101, hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm.) or greater, and isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Thus, the elevated blood 
pressure reading in January 1970 suggests that the veteran's 
hypertension may have had its onset while on active duty.  
Accordingly, a VA examination is needed to resolve this 
issue.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Again request that the veteran 
complete and return updated VA Forms 21-
4142, Authorization and Consent to 
Release Information, in order to obtain 
relevant treatment records from all 
health care providers.  The RO must then 
execute all VA Forms 21-4142 in the 
claims file.  If these requested records 
are unavailable, or the search for them 
otherwise yields negative results, this 
must be documented in the claims file and 
the veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  The veteran should be scheduled to 
undergo a VA audiological examination to 
determine whether his bilateral hearing 
loss is related to service.  The examiner 
should review the claims folder and 
record the veteran's history of noise 
exposure both during and after service.  
Following an audiological evaluation and 
a review of the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
likelihood or greater) that his current 
hearing loss disability is related to 
noise exposure in service.  A complete 
rationale should be provided for all 
opinions expressed.

3.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether his hypertension had its onset 
either in service or during the one-year 
presumptive period after service.  The 
examiner should review the claims folder, 
including the January 1970 service 
medical record showing an elevated blood 
pressure reading of 140/98.  After 
reviewing the claims file, the VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset either in service or within one 
year of his separation from active duty.  
A complete rationale should be provided 
for all opinions expressed.

4.  Once the above requested development 
has been completed, the veteran's claims 
must be readjudicated.  If the decision 
with respect to any claim remains adverse 
to the veteran, he and his representative 
must be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The claims 
folder must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



